DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the amendment and response foiled 2/22/2021. 
Claims 1-9 and 11-35 are pending in the application. Claims 15-35 are withdrawn from consideration being directed to a non-elected invention. Claim 1 and 14 were amended, and claim 10 was canceled by the applicant.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2021 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 and 11-14 are  rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US 5,554,646) in view of Hagen (US 20140121275 A1).
Regarding claims 1 and 2, Cook discloses a feed composition comprising basal feed and CLA, wherein the composition contains unsaturated fatty acids.  The CLA is  added in the forms claimed in claim 5, from sources as claimed in claims 6-8, to reduce 
	Cook does not disclose adding a cyclopropenoid fatty acid (CPFA)  to the composition. Hagen however discloses  feeding cyclopropenoid fatty acid  (CPFA) from a single source or from a combination of sources, or a combination of natural oils containing high levels of CPFA [0021], [0046], as claimed in claims 12-14;  to improve carcass characteristics in animals, such as reduction of back fat, increase in loin depth and carcass lean  [0043], wherein the CPFA is sterculic acid or  malvalic acid   as claimed in claim 11 ([0020], Fig. 8, for example), to a feed composition comprising unsaturated fatty acid. Hagen discloses that supplement containing unsaturated fatty acid  at a level above a threshold to animals such as swine, cattle, and poultry can have negative effects on carcass fat, certain growth parameters, and meat characteristics. However, if this diet is provided with supplemental CPFA at specified levels in the diet, the negative effects otherwise expected are wholly or at least partially countered. The invention recommends employing a supplemental source of CPFA between about 0.001% and about 0.5% of the diet by weight (e.g. see abstract), corresponding to 10g/metric ton to 5000g/metric ton, which encompasses the claimed ranges, in claims 1 and 9.  For an exemplary feed having 7% unsaturated fatty acid, 0.0375% to 0.075% by weight CPFA  is added, (working examples) corresponding to a ratio of CPFA to 
Additionally, as both CLA and CPFA are added to animal feed to reduce body fat while preserving or improving body protein content and therefore improve carcass characteristics in animals, such as reduction of back fat, increase in loin depth and carcass lean; a combination of CLA and CPFA in the composition comprising unsaturated fats is expected to have an effect of improvement  in these parameters, without the detrimental effects associated with unsaturated fatty acids.  It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP2144.06). In the instant case,  CPFA in conjunction with CPFA is expected to produce more than an additive effect because CPFA is known to prevent the undesirable effects of unsaturated fatty acids in the diet of animals.
	Claims 1-9 and 11-14 are therefore prima facie obvious in view of the art.
Response to Amendment
The affidavit under 37 CFR 1.132 filed 2/22/2021 is insufficient to overcome the rejection of claims based upon 35 USC 103 as set forth in the last Office action because:  the argued “synergistic effects “ of feeding both CLA and CPFA in conjunction with unsaturated fatty acids is not unexpected.
The affidavit is not commensurate in scope with the claimed invention. The disclosed   effects  are produced when CLA and CPFA combination is added to a feed composition having DDGS comprising unsaturated fatty acids. However, the claimed invention does not require a feed composition containing DDGS or unsaturated fatty acids at a specific level. Further, CLA and CPFA at a specific ratio alone show  the  “unexpected” synergy (specification [0114]) in repartitioning nutrients . 
Additionally, as both CLA and CPFA are added to animal feed to reduce body fat while preserving or improving body protein content and therefore improve carcass characteristics in animals, such as reduction of back fat, increase in loin depth and carcass lean; a combination of CLA and CPFA in the composition comprising unsaturated fats is expected to have an effect of improvement  in these parameters, without the detrimental effects associated with unsaturated fatty acids. 
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP2144.06). In the instant case,  CPFA in conjunction with CPFA is expected to produce more than an additive effect because CPFA is known to prevent the undesirable effects of unsaturated fatty acids in the diet of animals.
Applicant’s comments regarding the non-existence of negative effects of CLA are noted.  However, with added CLA, the total unsaturated fatty acid content includes the unsaturated acid content from oil in the feed and from added CLA.   The basic thrust of the rejection, therefore remains the same.
Response to Arguments
Claim amendments and amendment to paragraph [0022] in the specification, renders the previous rejection of claim 14 under 35 USC 112 and objection to the specification, moot.
Applicant’s comments regarding the affidavit are addressed in the previous section.
For these reasons, applicant’s arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793